Citation Nr: 9912370	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of overpayment of non service 
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This appeal arises from a decision of the Committee on 
Waivers and Compromises of the Nashville, Tennessee, Regional 
Office (RO).  


REMAND

In the veteran's substantive appeal, received in February 
1998, he requested a hearing before a member of the Board of 
Veterans' Appeals (Board) at the RO.  The record does not 
show that such a hearing was scheduled nor is there an 
indication in the record of the veteran withdrawing his 
hearing request.  It is noted that a hearing was held before 
the RO Committee on Waivers and Compromises.  However, this 
was conducted prior to receipt of the substantive appeal and 
does not constitute a hearing before the Board.  Therefore, 
this case must be returned to the RO to schedule a hearing 
before a member of the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board and 
properly notify him of such hearing.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this remand is to schedule a hearing and to 
comply with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


